UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the period ended March 31, 2014 - or - o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:1-35163 TF FINANCIAL CORPORATION (Exact Name of Registrant as Specified in Its Charter) Pennsylvania 74-2705050 (State or Other Jurisdiction of Incorporation (I.R.S. Employer Identification No.) or Organization) 3 Penns Trail, Newtown, Pennsylvania (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (215) 579-4000 Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YESxNOo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESxNOo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filero Non-accelerated filer o Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 Exchange Act). YESNOx Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date: May14, 2014 Class Outstanding $.10 par value common stock 3,151,562 shares CONTENTS PARTI-CONSOLIDATED FINANCIAL INFORMATION Item 1. Consolidated Financial Statements(Unaudited) 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations (Unaudited) 33 Item 3. Quantitative and Qualitative Disclosures about Market Risk 39 Item 4. Controls and Procedures 39 PARTII-OTHER INFORMATION Item 1. Legal Proceedings 40 Item 1A. Risk Factors 40 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 40 Item 3. Defaults Upon Senior Securities 40 Item 4. Mine Safety Disclosures 40 Item 5. Other Information 40 Item 6. Exhibits 40 Signatures 41 Exhibits Certification of CEO pursuant to Section302 of the Sarbanes-Oxley Act of 2002 Certification of CFO pursuant of Section302 of the Sarbanes-Oxley Act of 2002 Certification pursuant of Section906 of the Sarbanes-Oxley Act of 2002 The following Exhibits are being furnished as part of this report: 101.INS XBRL Instance Document 101.SCH XBRL Taxonomy Extension Schema Document 101.CAL XBRL Taxonomy Extension Calculation Linkbase Document 101.LAB XBRL Taxonomy Extension Label Linkbase Document 101.PRE XBRL Taxonomy Extension Presentation Linkbase Document 101.DEF XBRL Taxonomy Definition Linkbase Document 2 Table of Contents TF FINANCIAL CORPORATION AND SUBSIDIARIES PART I-CONSOLIDATED FINANCIAL INFORMATION ITEM 1. CONSOLIDATED FINANCIAL STATEMENTS CONSOLIDATED BALANCE SHEETS (Unaudited) At March 31, 2014 December 31, 2013 (in thousands, except share and per share data) ASSETS Cash and cash equivalents $ $ Investment securities Available for sale Held to maturity (fair value of $1,577 and $1,680 as of March 31, 2014 and December 31, 2013, respectively) Loans receivable, net Loans receivable, held for sale Federal Home Loan Bank ("FHLB") stock — at cost Accrued interest receivable Premises and equipment, net Goodwill Core deposit intangible Bank owned life insurance Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Liabilities Deposits $ $ Advances from the FHLB Advances from borrowers for taxes and insurance Accrued interest payable Other liabilities Total liabilities Stockholders’ equity Preferred stock, no par value; 2,000,000 shares authorized at March 31, 2014 and December31,2013, none issued — — Common stock, $0.10 par value; 10,000,000 shares authorized, 5,290,000 shares issued,3,150,244 and 3,149,239 shares outstanding at March 31, 2014 and December31,2013, respectively, net of shares in treasury of 2,139,756 and 2,140,761, respectively. Additional paid-in capital Unearned ESOP shares ) ) Treasury stock — at cost ) ) Retained earnings Accumulated other comprehensive loss ) ) Total stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ The accompanying notes are an integral part of these statements 3 Table of Contents TF FINANCIAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (Unaudited) For the three months ended March 31, (dollars inthousands, exceptpersharedata) Interest income Loans, including fees $ $ Investment securities Fully taxable Exempt from federal taxes Interest-bearing deposits and other 3 4 TOTAL INTEREST INCOME Interest expense Deposits Borrowings TOTAL INTEREST EXPENSE NET INTEREST INCOME Provision for loan losses — NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES Noninterest income Service fees, charges and other operating income Bank owned life insurance Gain on sale of loans 74 Gain on sale of investment securities 1 — Gain on disposition of premises and equipment — TOTAL NONINTEREST INCOME Noninterest expense Compensation and benefits Occupancy and equipment Federal deposit insurance premiums Professional fees Merger-related costs — Marketing and advertising 39 Foreclosed real estate expense 13 Core deposit intangible amortization 25 — Other operating TOTAL NONINTEREST EXPENSE INCOME BEFORE INCOME TAXES Income tax expense NET INCOME $ $ Earnings per share—basic $ $ Earnings per share—diluted $ $ Dividends paid per share $ $ Weighted average shares outstanding: Basic Diluted The accompanying notes are an integral part of these statements 4 Table of Contents TF FINANCIAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) For the three months ended March 31, (inthousands) Net income $ $ Other comprehensive income (loss): Investment securities available for sale: Unrealized holding gains (losses) ) Tax effect ) Reclassification adjustment for gains realized in net income (1 ) — Tax effect — — Net of tax amount ) Pension plan benefit adjustment: Related to actuarial losses 62 66 Tax effect ) ) Net of tax amount 42 43 Total other comprehensive income (loss) ) Comprehensive income $ $ The accompanying notes are an integral part of these statements 5 Table of Contents TF FINANCIAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Forthethreemonths ended March 31, (inthousands) OPERATING ACTIVITIES Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Amortization and impairment adjustment of mortgage loan servicing rights 64 23 Premiums and discounts on investment securities, net 72 69 Premiums and discounts on mortgage-backed securities, net Accretion of premiums on certificates of deposits ) — Deferred loan origination costs, net 44 67 Provision for loan losses — Amortization of core deposit intangible 25 — Depreciation of premises and equipment Increase in value of bank owned life insurance ) ) Stock-based compensation Proceeds from sale of loans originated for sale Origination of loans held for sale ) ) Loss on foreclosed real estate — Gain on: Sale of loans ) ) Sale of investment securities (1
